Citation Nr: 1623937	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-43 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a chronic respiratory disorder, including as a result of undiagnosed illness.  

2.  Entitlement to service connection for a right elbow disability, including as a result of undiagnosed illness.  

3.  Entitlement to service connection for a right knee disability, including as a result of undiagnosed illness.  

4.  Entitlement to service connection for a cervical spine disability, including as a result of undiagnosed illness.  

5.  Entitlement to service connection for a lumbar spine disability, including as a result of undiagnosed illness.  

6.  Entitlement to service connection for a left elbow disability, including as a result of undiagnosed illness.  

7.  Entitlement to service connection for a right ankle disability, including as a result of undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and N. M. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1980 to March 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the VA RO in Huntington, West Virginia.  

In August 2015, a Board hearing was held before the undersigned in Washington D.C.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for a left wrist disability, vertigo, tachyarrhythmia, chronic fatigue syndrome, and a total rating by reason of individual unemployability (TDIU) were deferred by the Cleveland, Ohio, RO, but have not, as yet, been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for right knee, cervical spine, lumbar spine, left elbow, and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Service connection for a chronic respiratory disorder, diagnosed as obstructive pulmonary disease, was denied by the RO in a June 2003 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the June 2003 decision denying service connection for a chronic respiratory disorder, now diagnosed as chronic obstructive pulmonary disease (COPD) and chronic bronchitis, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

3.  A chronic right elbow disorder, diagnosed as lateral epicondylitis, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event, including service in the Persian Gulf.



CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the June 2003 decision of the RO that denied service connection for a chronic respiratory disability, now diagnosed as COPD and chronic bronchitis, is not new and material; thus, service connection for a chronic respiratory disability is not reopened, and the June 2003 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A chronic right elbow disability, diagnosed as lateral epicondylitis, was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein..  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. § 3.303, 3.317 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in May and June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including the VA Persian Gulf Protocol Examination, have been secured.  The Veteran was afforded a VA medical examination of his right elbow in October 2010.  The Board finds that the opinion obtained regarding the elbow is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of the Veteran's claims folder.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  With regard to the matter of a chronic respiratory disorder, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is claiming service connection for right elbow and respiratory disabilities, which he believes are the result of his service in the Persian Gulf.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of 

chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. §3.317(e)(2).  The record shows that the Veteran saw such service and is, thus a Persian Gulf veteran.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 

451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Respiratory Disability 

Service connection for a chronic respiratory disability was previously denied by the RO in a June 2003 rating decision, on the basis that the Veteran had a diagnosed chronic respiratory disability, COPD that was not manifested during service and had not been otherwise related to service.  The Veteran did not appeal this determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim 

were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is generally presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the June 2003 RO decision that denied service connection for a chronic respiratory disability included the Veteran's STRs, showing no complaints or manifestations of a chronic respiratory disorder while the Veteran was on active duty.  Pertinent STRs include a periodic physical examination performed in 1986 with clinical evaluation of the lungs normal and a January 1992 election by the Veteran that he did not wish a separation physical examination.  Post-service medical evidence includes VA treatment records dated from 2001 that show complaints of a respiratory disability.  On Persian Gulf examination dated in February 2002 the diagnoses included COPD.  As noted, service connection was denied by the RO in June 2003 on the basis that the disability was not manifested during service and was not shown to be the result of service.  The COPD could not be presumed as being due to service in the Persian Gulf as it was shown to be a diagnosed illness.  

Evidence received subsequent to the June 2003 RO decision includes private and VA treatment records that continue to show that the Veteran suffers from COPD and was also diagnosed with chronic bronchitis.  None of these treatment records include opinions that relate the Veteran's diagnosed respiratory disorders to service.  New evidence that consists primarily of records of treatment many years after service that does not indicate in any way that the condition is service connected is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The record shows that the Veteran continues to carry specific diagnoses for his respiratory disabilities, COPD and chronic bronchitis, so that no presumption as a result of Persian Gulf service is applicable.  As new and material evidence has not been received, the claim is not reopened and the prior June 2003 decision is final.  


Right Elbow

The Veteran claims service connection for a right elbow disability, including as a result of his service in the Persian Gulf.  He essentially asserts that his right elbow disability constitutes an undiagnosed illness of muscle or joint pain.  After review of the record, the Board finds that there is no basis for a grant of service connection for a right elbow disability.  In this regard, it is noted that the STRs show no complaints or manifestations involving the Veteran's right elbow.  Post-service medical evidence first shows complaints of right elbow pain in mid-2007.  In June 2007, the Veteran's private physician rendered a diagnosis of lateral epicondylitis or "tennis elbow."  The Veteran was administered a Kenalog injection and advised to obtain a tennis elbow band.  No relationship was drawn with service at that time.  On examination by VA in October 2010, no right elbow disability was found.  

Given the lack of complaint involving the right elbow during service and no medical nexus opinion showing a relationship with service, there is no basis for the establishment of service connection for a right elbow disability on a direct basis.  Given the confirmed diagnosis of lateral epicondylitis in June 2007, there is no basis to presume that the right elbow disability is the result of an "undiagnosed illness."  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right elbow disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence having not been received, the claim of service connection for a chronic respiratory disability, including as a result of undiagnosed illness, remains denied.  

Service connection for a right elbow disability is denied.  


REMAND

Regarding the remaining issues on appeal, the Board notes that STRs show that the Veteran had complaints involving the low back, neck, left elbow, and right ankle while on active duty.  For example, the Veteran sustained a low back injury in April 1981 and in May 1981 was diagnosed as having chronic scoliosis with right side atrophy.  He complained of pain in the back of the neck in May 1982 and sustained an injury of the left elbow in October 1983.  He had two instances of right ankle injury for which he was treated in July and August 1981 and again in September 1984.  On the latter occasion, the diagnosis was right ankle dislocation.  While clinical evaluation on physical examination in 1986 was normal, he testified that he continues to have difficulties with these joints as well as with the right knee.  

On examination in October 2010 no right knee, right ankle, or left elbow disabilities were documented.  The examiner, in the February 2011 opinion that resulted from the October 2010 examination, gave negative nexus opinions regarding a relationship between the right knee, right ankle and left elbow complaints and service on the basis that there was no current diagnosed disability.  The examiner did not opine regarding the Veteran's main contention, which involves these complaints as being due to undiagnosed illness resulting from service in the Persian Gulf.  As such, the examination is inadequate for rating purposes.  

Regarding cervical and lumbar spine disabilities, the Board notes that MRI studies conducted in March and October 2010 show chronic disabilities.  The March 2010 study shows mild to moderate cervical spine spondylosis with degenerative disk and facet joint disease at C5-6 and C6-7 resulting in nerve root encroachment.  The October 2010 study showed chronic disabilities of the lumbar spine from L3 to L5.  The medical opinion offered in February 2011, which indicated no relationship between current cervical and lumbar spine disabilities with service, was predicated on rationale that does not appear adequate to the Board.  Regarding the cervical spine the examiner stated that the current neck disability was not related to the neck pain he had while on active duty.  The rationale provided was that the neck pain during service was not related to the current neck disability.  Essentially, the rationale simply duplicated the opinion.  Regarding the lumbar spine, the examiner's rationale was that the Veteran's current back pain is more likely due to a later low back injury as "it functions in the nature of a more acute problem."  The examiner did not discuss the diagnosis in service of a chronic disability.  

In view of the above, the Board finds the most recent VA examination inadequate for rating purposes.  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any right knee, left elbow, or right ankle disorders.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any disabilities of the right knee, left elbow, or right ankle are related to a diagnosable disease process or to undiagnosed illness that can be presumed to be the result of service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his cervical and lumbar spine disabilities.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the current cervical and lumbar spine disabilities are related to service, including the specific complaints of the Veteran during service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


